DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s Petition filed 03/30/2021, with respect to Requirement for Restriction/Election sent on 10/06/2020, was granted on 04/14/2021.  Therefore, the Requirement for Restriction/Election has been withdrawn.

Specification
The abstract of the disclosure is objected to because: 
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
On page 1, in the “Cross-reference” section, the status of each the US Patent Applications, 13/770,081 and 15/157,319 need to be updated. The US 15/839,600 listed in the cross-reference to related applications is suggested to be updated, and the US Provisional Patent Application 62/480334 should be removed since they were already mentioned at the beginning.
There is no description on the element 901 (in the box) shown in Figs 3C, 3E, 3G, and etc.....
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e,g, on page 4, para [0012] FIG.1 shows a digital computer with input and output ports, in which all computers always had a plurality of input/output ports) .  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because a plurality of 901 (in the box) as those computers so it appears that those 901 in other figures (Fig. 3C, 3E, 3G, 3H, 4B, 4C, 4D, 4G, 5D, 5E, 7A, 8A, 8B, 8D, 8E, 8G, 8H, 10A, 10B, 10C,12E, 12F, 12G, 12H, 14A, 14D, 14F, 15C, 22B, 23A, 23B) may not be the same as the sole 901 (for a computer) labeled in Fig 1. There are many 901 shown in other figures, therefore, the drawings are objected as they appear to show different computers 901 & 901 used and more than one computer 901 can be used in which this is different from one system with one computer that connects to all of the motors as recited in all the claims. It is noticed that Figure 23A shows both 901 and a plurality of 901 (in the box), there are two reference number “180” and “800” used to pint to the same thing, both “800” and “804) also used for the same thing. In Figure 5E shows 319 in a box, but no such description for “319” but “319” (without the underline) as a water source. In Figures 8E and 8H, “Water Source with a Shut-Off Valve” in the box should be replace with a reference number instead and its description should be provided in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic computer that is coupled with specialized functions other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer” in claims 1, 3, 18, 21 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions such as “automatically stirring, unloading, transferring, and/or transporting food” and equivalents thereof.
	In para 0049 and in para 0236-0237 of the specification states:
[0049] Referring to FIG. 1, a computer 901 comprises a plurality of i/o ports. The i/o ports 901a can be connected to a plurality of electric or electronic devices, and to sensors.  The computer 901 may send and receive electric or electronic signals to the connected electric or electronic devices and to sensors.  The computer 901 may control the operations of the electrical or electronic devices by sending electric or electronic signals to the electrical or electronic devices. 
[0236] The cooking system 180 further comprises the computer 901 comprising a plurality of i/o ports (see FIG. 23A).  The input ports of the computer 901 are connected via wires to the sensors 91A, 91B, 91C, 91D, 91E, 91F, 91G, 91H, 91J, 91K, 91L, 91M, 91N, 91P, 91Q, 91R, 91S, 91T, 91U, 91W, which are sensors in the various apparatuses of the cooking system.  The output ports of the computer 901 are connected via wires to the electronic devices 92A, 92B, 92C, 92D, 92E, 92F, 92G, 92H, 92J, 92K, 92L ,92M, 92P, 92Q, 92R, 92S, which are electric components in the various apparatuses of the cooking system.  In other words, the computer 901 is configured to control the functions of apparatus of the cooking system 180 as to cook a food by sending signals to the electric components.  The computer 901 may control the electric components and may also record the electric or electronic signals of the sensors at designated times.  
[0237] It should be noted that a LINUX (or other) server (or workstation) equipped with a MySQL (or other) database (and/or a web server with access to the database), may be used to communicate with and control the computer 901, The recipes may be stored in the database, and a new order may also be input into the database.  A program in the server may read the database in every time interval (of duration of some milliseconds), and once a new order is read, the program then schedules the dishes in the order to be cooked at the plurality of cooking apparatus.  The server then sends instructions (per recipes stored in the database) to microcontrollers which in turn control the various motors, and/or heaters, and/or other devices.  On the other hand, the readings of sensors sent to the computer 901 may be further communicated to the server, and a program may monitor the information for any possible malfunction.  In addition, the information may possibly be used in the control of the various devices as mentioned above.
	However, the specification does not sufficiently disclose an algorithm to transform a general purpose computer to the special purpose computer. For examination purposes, a/the computer is construed as a generic computer with a plurality of i/o ports.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claim 8, claim limitation “a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism; wherein each container holder is connected to the pair of chains” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “motion mechanism” coupled with functional language “configured to produce a synchronous motion of the pair of chains of the chain mechanism; wherein each container holder is connected to the pair of chains” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. “Electrical energy storage means” is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in paragraph 0222 cited: “wherein the base of the motor 92R is fixedly connected to the rigid component 826 by the connecting component 822. The rotation of the shaft 815 induces a synchronous rotation of the chain wheels 811”; therefore, a motion mechanism in claim 8 is construed as a motor.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description.  

Regarding claims 1, 3, 18, 21 and 23, each of the claims contains subject matter of a generic computer that is coupled with specialized functions such as “automatically stirring, unloading, transferring, and/or transporting food” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Even though, in para 0049 and in para 0236-0237 of the specification states:
[0049] Referring to FIG. 1, a computer 901 comprises a plurality of i/o ports. The i/o ports 901a can be connected to a plurality of electric or electronic devices, and to sensors.  The computer 901 may send and receive electric or electronic signals to the connected electric or electronic devices and to sensors.  The computer 901 may control the operations of the electrical or electronic devices by sending electric or electronic signals to the electrical or electronic devices. 
[0236] The cooking system 180 further comprises the computer 901 comprising a plurality of i/o ports (see FIG. 23A).  The input ports of the computer 901 are connected via wires to the sensors 91A, 91B, 91C, 91D, 91E, 91F, 91G, 91H, 91J, 91K, 91L, 91M, 91N, 91P, 91Q, 91R, 91S, 91T, 91U, 91W, which are sensors in the various apparatuses of the cooking system.  The output ports of the computer 901 are connected via wires to the electronic devices 92A, 92B, 92C, 92D, 92E, 92F, 92G, 92H, 92J, 92K, 92L ,92M, 92P, 92Q, 92R, 92S, which are electric components in the various apparatuses of the cooking system.  In other words, the computer 901 is configured to control the functions of apparatus of the cooking system 180 as to cook a food by sending signals to the electric components.  The computer 901 may control the electric components and may also record the electric or electronic signals of the sensors at designated times.  
[0237] It should be noted that a LINUX (or other) server (or workstation) equipped with a MySQL (or other) database (and/or a web server with access to the database), may be used to communicate with and control the computer 901, The recipes may be stored in the database, and a new order may also be input into the database.  A program in the server may read the database in every time interval (of duration of some milliseconds), and once a new order is read, the program then schedules the dishes in the order to be cooked at the plurality of cooking apparatus.  The server then sends instructions (per recipes stored in the database) to microcontrollers which in turn control the various motors, and/or heaters, and/or other devices.  On the other hand, the readings of sensors sent to the computer 901 may be further communicated to the server, and a program may monitor the information for any possible malfunction.  In addition, the information may possibly be used in the control of the various devices as mentioned above.
	However, the specification does not sufficiently disclose an algorithm to transform a general purpose computer to the special purpose computer, hence, claims 1, 3, 18, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).

Regarding claim 21, lines 6-7, contains subject matter “said connecting component being rigidly, fixedly, or otherwise connected to the cooking container” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 3, 18, 21 and 23, the claim(s) contains subject matter “a computer is connected to many different motors, and the computer appears to control different types of movements of different mechanisms of the cooking system such as stirring motion mechanism, unloading mechanism in claim 1, a motor in claim 2, a motion mechanism in claim 6, a first motion mechanism, a second motion mechanism, and a stirring motion mechanism in claim 18, a stirring motion mechanism in claim 21, and lastly a first motion mechanism in claim 23” is unclear because each of the claims contains subject matter of a generic computer that is coupled with specialized functions such as “automatically stirring, unloading, transferring, and/or transporting food” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier. 
	Even though, in para 0049 and in para 0236-0237 of the specification states:
[0049] Referring to FIG. 1, a computer 901 comprises a plurality of i/o ports. The i/o ports 901a can be connected to a plurality of electric or electronic devices, and to sensors.  The computer 901 may send and receive electric or electronic signals to the connected electric or electronic devices and to sensors.  The computer 901 may control the operations of the electrical or electronic devices by sending electric or electronic signals to the electrical or electronic devices. 
[0236] The cooking system 180 further comprises the computer 901 comprising a plurality of i/o ports (see FIG. 23A).  The input ports of the computer 901 are connected via wires to the sensors 91A, 91B, 91C, 91D, 91E, 91F, 91G, 91H, 91J, 91K, 91L, 91M, 91N, 91P, 91Q, 91R, 91S, 91T, 91U, 91W, which are sensors in the various apparatuses of the cooking system.  The output ports of the computer 901 are connected via wires to the electronic devices 92A, 92B, 92C, 92D, 92E, 92F, 92G, 92H, 92J, 92K, 92L ,92M, 92P, 92Q, 92R, 92S, which are electric components in the various apparatuses of the cooking system.  In other words, the computer 901 is configured to control the functions of apparatus of the cooking system 180 as to cook a food by sending signals to the electric components.  The computer 901 may control the electric components and may also record the electric or electronic signals of the sensors at designated times.  
[0237] It should be noted that a LINUX (or other) server (or workstation) equipped with a MySQL (or other) database (and/or a web server with access to the database), may be used to communicate with and control the computer 901, The recipes may be stored in the database, and a new order may also be input into the database.  A program in the server may read the database in every time interval (of duration of some milliseconds), and once a new order is read, the program then schedules the dishes in the order to be cooked at the plurality of cooking apparatus.  The server then sends instructions (per recipes stored in the database) to microcontrollers which in turn control the various motors, and/or heaters, and/or other devices.  On the other hand, the readings of sensors sent to the computer 901 may be further communicated to the server, and a program may monitor the information for any possible malfunction.  In addition, the information may possibly be used in the control of the various devices as mentioned above.
	However, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer to control different types of movements of different mechanisms of the cooking system such as stirring motion mechanism, unloading mechanism in claim 1, a motor in claim 2, a motion mechanism in claim 6, a first motion mechanism, a second motion mechanism, and a stirring motion mechanism in claim 18, a stirring motion mechanism in claim 21, and lastly a first motion mechanism in claim 23, and as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer, but, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. In other words, it is unclear how the stirring motion mechanism, unloading mechanism in claim 1, a motor in claim 2, a motion mechanism in claim 6, a first motion mechanism, a second motion mechanism, and a stirring motion mechanism in claim 18, a stirring motion mechanism in claim 21, and lastly a first motion mechanism in claim 23 just by connecting to the computer with just an input/output ports is configured to produce different types of movements of different mechanisms of the cooking system such as stirring motion or unloading motion automatically and since the motors that all the mechanism are connected to are just configured to rotate the mechanism when the power is applied, the motors are not able to rotate automatically by itself. For examination purposes, a/the computer is construed as a generic computer with a plurality of i/o ports .

Regarding claims 1, 2, 3, 6, 8, 13, 18, 19, and 23, the term “cooked food” is unclear. In particular, there is no heater or any type of heating element is intended to be claimed, and it appears that the ingredients from the dispensing apparatus are uncooked, therefore, it is unclear how and when the ingredients are cooked and how the “cooked food” to be related to the earlier “food or food ingredients” recited at line 4 in claim 1. It is unclear for where this “cooked food” came from. In claims 2,3, 6, 8, it is unclear if “a cooked food” recited on line 3 the same as “a cooked food” recited in claim 1 since these claims were dependent from claim 1.

Regarding claims 1, and 11, the term “food ingredient(s)”, “food ingredients” are not definite. In this case, it is not clear whether one food ingredient or multiple food ingredients are intended to be claimed.

Regarding claims 1, 6, 11, 18, 22, and 23, the terms “one or more grippers” and “the grippers” are unclear whether the claims are intended to claim one gripper, or more than one grippers. It is suggested to amend the claims so as it is clear that the claims are intended to claim one gripper, or more than one grippers. 

Claim 19 recites the limitation “the support”. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 21, lines 6-7, the phrase “said connecting component being rigidly, fixedly, or otherwise connected to the cooking container” is unclear whether the connecting component being rigidly, fixedly is intended to be claimed or not, or otherwise the connecting component needs to connect to the cooking container somehow. In addition, the term “rigidly” or “fixedly” in claim is a relative term which renders the claim indefinite. The term “rigidly” or “fixedly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 22: in line 9, the term “the grippers” is unclear whether the grippers are the grippers of the one or more grippers or not. It is suggested to amend the term as “said one or more grippers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20080289510 A1 to Liu (“Liu”).

Regarding claim 21, Liu discloses, a cooking system (see Fig. 4) comprising: 
a computer (disclosed in para 0027 “for waggling a pot can further include a control system which can be a computer, a programmed controller, an electric and/or magnetic unit, an aerodynamic unit, a hydraulic unit, a mechanic unit, etc”); 
a cooking apparatus (see Fig. 4) comprising: a cooking container (pot 1) configured to hold food or food  
a connecting component (see sliding connecting rod 4), said connecting component being rigidly, fixedly, or otherwise connected to the cooking container (see Fig. 4 and disclosed in para 0041 “A sliding connecting rod 4, which is in form of shaft and connected to the pot 1”); and 
a stirring motion mechanism (see frame 7 and motor 16) comprising: a first support component (see frame 7) and a motor (see motor 16) configured to be connected to the computer (disclosed in para 0027 “for waggling a pot can further include a control system which can be a computer, a programmed controller, an electric and/or magnetic unit, an aerodynamic unit, a hydraulic unit, a mechanic unit, etc”); 
wherein the connecting component (4) is configured to be connected to a part (see supporting base 6) of the stirring motion mechanism (frame 7) by bolts and nuts (rotation bracket 5 or a rotation active bevel gear 15 and a passive bevel gear 19 ); wherein the stirring motion mechanism is configured to produce a motion of the cooking container as to stir, mix or distribute the food or food ingredients contained in the cooking container (disclosed in para 0043 “This rotation mechanism can drive pot 1 to rotate continuously, un-continuously or reciprocally with constant or variable speed around the sliding connecting rod 4 in form of shaft.  Such a rotation can function alone to turn over or shake the materials in the pot, or can be combined with a circular movement to implement a complicated movement combination of the pot”). 

Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over CN 104873121 A to Cheng et al. (“Cheng”).

Regarding claim 21, Cheng discloses, a cooking system (cooking device 10 in Figs. 17-20) comprising: 
a computer (see annotated Fig. 5A); 
a cooking apparatus comprising:  
a cooking container (see stir-frying pan 110) configured to hold food or food (see Fig. 19 and disclosed in the English Translation “the providing module 200 has turned towards the pan 110 of the inlet 202, through the selection of the user the food falling specified amount into the stir-frying pan 110 at the specified time. seasoning module 300 is arranged beside the turning pan 110, suitable for the seasoning into the stir-frying pan 110 at proper timing”);
a connecting component (see rotating arm 450), said connecting component being rigidly, fixedly, or otherwise connected to the cooking container (see Fig. 5A); and 
a stirring motion mechanism (see pan driving module 400) comprising: a first support component (see 440a, 440b, 440c: second rotating wheel); and 
a motor configured to be connected to the computer (see annotated Fig. 1A and disclosed in the English Translation “the automatic cooking device of the present embodiment is controlled by the computer program for automatic cooking, the automatic cooking device 10”); 
wherein the connecting component is configured to be connected to a part of the stirring motion mechanism by bolts and nuts (see annotated Fig. 5A); 
wherein the stirring motion mechanism (see pan driving module 400) is configured to produce a motion of the cooking container as to stir, mix or distribute the food or food ingredients contained in the cooking container (disclosed in the English Translation “FIGS. 12A to 12D is a stir-frying pan pedestal drives relative counterclockwise rotation of the schematic diagram. Specifically, set the table 410 on the first rotating wheel 420 with four, and arranged adjacent to each other, and is set in the pedestal 430 to rotate on the first rotary wheel 420 by means of the eccentric will revolve with the wheel, shown in FIG. 12A to FIG. 12D counterclockwise rotate on the XY plane so as to fry food in the frying pan 110”).

Regarding claim 23, Cheng discloses, further comprising: a plurality of food containers (vessels 20 in box 800 in Fig. 19), each of said food containers being configured to hold a cooked food (see Fig. 19); and 
a transfer apparatus (see vessel conveying element 900 in Fig. 17) configured to move one of said food containers (see Fig. 19), said transfer apparatus comprising:  a gripping mechanism comprising a first support component and one or more grippers (see annotated Fig. 20 and disclosed in the English Translation “the vessel conveying element 900 is, for example, a clamping jaw having a mechanical arm”), said one or more grippers being configured to grip and hold the food container (see Fig. 19); 
a first motion mechanism comprising a motor (see annotated Fig.20), said first motion mechanism being configured to produce a motion of the first support component of the gripping mechanism of the transfer apparatus (see Fig. 19 and Fig. 20, wherein the annotated first support component is rotating from the position of receiving food from the pan 110 to the position of serving food on the table 500a), wherein the motor is configured to be connected to the computer (see annotated Fig. 1A and disclosed in the English Translation “the automatic cooking device of the present embodiment is controlled by the computer program for automatic cooking, the automatic cooking device 10”).

    PNG
    media_image1.png
    806
    607
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080289510 A1 to Liu (“Liu”) in view of US 20140230660 A1 to He (“He”).

Regarding claim 22, Liu discloses substantially all the limitations in claim 21. 
However, Liu does not explicitly disclose, a plurality of ingredient containers, each of said ingredient containers being configured to store food ingredients; and a dispensing apparatus configured to move one of said ingredient containers to dispense an ingredient from the ingredient container to the cooking container, the dispensing apparatus comprising: one or more grippers configured to grip the a said ingredient container; and a motion mechanism comprising a motor, said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus.
Nonetheless, He discloses, a plurality of ingredient containers (see a transport container 262 in Fig. 10A-B and 12B), each of said ingredient containers being configured to store food ingredients (disclosed in para 0066 “a transport container 262 consists of a frame 511 and a box 519 that may hold food ingredients”); and a dispensing apparatus (see cart turning apparatus 1100 in Fig. 11-12) configured to move one of said ingredient containers to dispense an ingredient from the ingredient container to the cooking container (see Fig. 12B and disclosed in para 0068 “The cart turning apparatus 1100 may also be used as an unloading apparatus to unload food ingredients from a transport container to a cooking container”), the dispensing apparatus comprising: one or more grippers (see hooks 5121, 5122 and 5123 in Fig. 11A) configured to grip the ingredient container (see Fig. 11C and disclosed in para 0068); and a motion mechanism comprising a motor, said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus (see Fig. 11D-11F and disclosed in para 0067 “A computer controlled motor (not shown in Figures) may drive the rotation of the connector 513 around the hinge joint 524.  When the connector 513 is rotated around the hinge joint 524, the wheel on the shaft 515 may slide in the curved strip 525.  Then the relative distance between the hooks 5123 and 5122 may change, thus resulting in closing or loosening of the pair of hooks, as illustrated in FIGS. 11D-11F”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking system of Liu wherein a plurality of ingredient containers, each of said ingredient containers being configured to store food ingredients; and a dispensing apparatus configured to move one of said ingredient containers to dispense an ingredient from the ingredient container to the cooking container, the dispensing apparatus comprising: one or more grippers configured to grip the a said ingredient container; and a motion mechanism comprising a motor, said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus as taught/suggested by He in order to automatically unload food ingredients from a transport container to a cooking container as disclosed in para 0068 by He.

Alternative Rejections
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104873121 A to Cheng et al. (“Cheng”) in view of US 20140230660 A1 to He (“He”).

Regarding claim 22, Cheng further comprising:  
a plurality of ingredient containers (see food material supply module 200 with a plurality of material barrel 220 and seasoning 300 with a plurality of solid seasoning tank 310), each of said ingredient containers being configured to store food ingredients (see Fig. 1A).
However, Cheng does not explicitly disclose, the dispensing apparatus comprising: one or more grippers configured to grip the ingredient container; and a motion mechanism comprising a motor, said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus.
Nonetheless, He discloses, a plurality of ingredient containers (see a transport container 262 in Fig. 10A-B and 12B), each of said ingredient containers being configured to store food ingredients (disclosed in para 0066 “a transport container 262 consists of a frame 511 and a box 519 that may hold food ingredients”); and a dispensing apparatus (see cart turning apparatus 1100 in Fig. 11-12) configured to move one of said ingredient containers to dispense an ingredient from the ingredient container to the cooking container (see Fig. 12B and disclosed in para 0068 “The cart turning apparatus 1100 may also be used as an unloading apparatus to unload food ingredients from a transport container to a cooking container”), the dispensing apparatus comprising: one or more grippers (see hooks 5121, 5122 and 5123 in Fig. 11A) configured to grip the ingredient container (see Fig. 11C and disclosed in para 0068); and a motion mechanism comprising a motor, said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus (see Fig. 11D-11F and disclosed in para 0067 “A computer controlled motor (not shown in Figures) may drive the rotation of the connector 513 around the hinge joint 524.  When the connector 513 is rotated around the hinge joint 524, the wheel on the shaft 515 may slide in the curved strip 525.  Then the relative distance between the hooks 5123 and 5122 may change, thus resulting in closing or loosening of the pair of hooks, as illustrated in FIGS. 11D-11F”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking system of Cheng wherein the dispensing apparatus comprising: one or more grippers configured to grip the a said ingredient container; and a motion mechanism comprising a motor, said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus as taught/suggested by He in order to automatically unload food ingredients from a transport container to a cooking container as disclosed in para 0068 by He.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated over CN 104873121 A to Cheng et al. (“Cheng”), first embodiment (Figs. 1-16) in view of second embodiment (Figs. 17-20).

Regarding claim 18, Cheng in first embodiment (Figs. 1-16) discloses, a cooking system (see cooking device 10 in Fig. 1A) comprising:
a computer (see annotated Fig. 1A and disclosed in the English Translation “the automatic cooking device of the present embodiment is controlled by the computer program for automatic cooking, the automatic cooking device 10”);
 a plurality of food containers (see vessels 20 in collection box 800 of Fig. 14), each of said food containers (see vessel 20 on table 500) being configured to hold a cooked food (see Fig. 14 and disclosed in the English Translation “the vessel 20 by gravity drive slip in place to receive food by stir-frying pan 110”);
a transfer apparatus (see dinner table 500 with roller set 520) configured to move one of said food containers (see Fig. 14 and Fig. 15); and 
a cooking apparatus comprising:
a cooking container (see stir-frying pan 110) configured to hold food or food ingredients for cooking (see Fig. 14 and disclosed in the English Translation “the providing module 200 has turned towards the pan 110 of the inlet 202, through the selection of the user the food falling specified amount into the stir-frying pan 110 at the specified time. seasoning module 300 is arranged beside the turning pan 110, suitable for the seasoning into the stir-frying pan 110 at proper timing”); and 
a stirring motion mechanism (see pan driving module) comprising a
motor (see annotated Fig. 1A, and first and second rotating wheels 420, 440a-c), said stirring motion mechanism being configured to produce a motion of the cooking container as to stir, mix or distribute food or food ingredients contained in the cooking container, wherein the motor is configured to be connected to the computer (disclosed in the English Translation “FIGS. 12A to 12D is a stir-frying pan pedestal drives relative counterclockwise rotation of the schematic diagram. Specifically, set the table 410 on the first rotating wheel 420 with four, and arranged adjacent to each other, and is set in the pedestal 430 to rotate on the first rotary wheel 420 by means of the eccentric will revolve with the wheel, shown in FIG. 12A to FIG. 12D counterclockwise rotate on the XY plane so as to fry food in the frying pan 110”).
However, Cheng in first embodiment (Figs. 1-16) does not explicitly discloses, said transfer apparatus comprising: a gripping mechanism comprising a first support component and one or more grippers, said grippers being configured to grip and hold the food container, a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the motor is configured to be connected to the computer; and a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion of the second support component relative to the third support component, wherein the motor is configured to be connected to the computer.

    PNG
    media_image2.png
    907
    823
    media_image2.png
    Greyscale

Nonetheless, Cheng in second embodiment (Figs. 17-20) discloses, said transfer apparatus (see a vessel conveying member 900 in Figs. 17-20 ) comprising: a gripping mechanism comprising a first support component and one or more grippers (see annotated Fig. 20 and disclosed in the English Translation “the vessel conveying element 900 is, for example, a clamping jaw having a mechanical arm”), said grippers being configured to grip and hold the food container (see Fig. 19), a first motion mechanism comprising a second support component and a motor (see annotated Fig. 20), said first motion mechanism being configured to produce a motion of the first support component relative to the second support component (See Fig. 19 and Fig. 20, wherein the annotated first support component is rotating from the position of receiving food from the pan 110 to the position of serving food on the table 500a), wherein the motor is configured to be connected to the computer (see annotated Fig. 1A and disclosed in the English Translation “the automatic cooking device of the present embodiment is controlled by the computer program for automatic cooking, the automatic cooking device 10”); and a second motion mechanism comprising a third support component and a motor (see annotated Fig. 20), said second motion mechanism being configured to produce a motion of the second support component relative to the third support component (see Fig. 18 and Fig. 19, wherein the annotated support member is rotating from the position of taking the vessel 20 from the vessel collecting box 800 to the position of receiving food from the pan 110), wherein the motor is configured to be connected to the computer (see annotated Fig. 1A and disclosed in the English Translation “the automatic cooking device of the present embodiment is controlled by the computer program for automatic cooking, the automatic cooking device 10”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the transfer apparatus in the first embodiment of Cheng, wherein said transfer apparatus comprising: a gripping mechanism comprising a first support component and one or more grippers, said grippers being configured to grip and hold the food container, a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the motor is configured to be connected to the computer; and a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion of the second support component relative to the third support component, wherein the motor is configured to be connected to the computer as taught/suggested by the second embodiment of Cheng (Figs. 17-20) in order to obtain an actual demand to determine vessel/container of the placing position as disclosed in the English Translation of Cheng. 

    PNG
    media_image3.png
    787
    866
    media_image3.png
    Greyscale

Regarding claim 19, Cheng in first embodiment (Figs. 1-16) discloses, wherein the cooking apparatus further comprises an unloading mechanism comprising a motor (see Fig. 14), said unloading mechanism being configured to move the support (see rotating arm 450) component of the stirring motion mechanism to dispense a cooked food from the cooking container into one of said food containers (see Fig. 14). 

Regarding claim 20, Cheng in second embodiment (Figs. 17-20) discloses, wherein the first mechanism or the second motion mechanism of the transfer apparatus is configured to produce a horizontal motion (see Fig. 19-Fig. 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17,18-19, 20-22, and 23 of the present Application 15924749 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17,18, 20-22, and 6 respectively, of U.S. Patent No. US 10869575 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application 15924749
US 10869575 B2
1. A cooking system comprising: 
a computer;  
a cooking apparatus comprising: 
a cooking container configured to hold food or food ingredients; 
a stirring motion mechanism comprising a first support component and a motor, wherein the motor is configured to be connected to the computer; and 
an unloading mechanism comprising a second support component and a motor wherein the motor is configured to be connected to the computer, said unloading mechanism being configured to produce a motion of the first support component of the stirring motion mechanism relative to the second support that to dispense a cooked food from held the cooking container; 











 




wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at a first position relative to the second support component; 

a plurality of ingredient containers, each of said ingredient containers being configured to store food ingredient(s); and 
a dispensing apparatus comprising:




one or more grippers configured to grip one of said ingredient containers; and 




a motion mechanism comprising a motor, said motion mechanism being configured to move the one or more grippers of the dispensing apparatus; 
wherein the dispensing apparatus is configured to grip and move one of said ingredient containers as to dispense the food ingredient(s) from the ingredient container to the cooking container.

2. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers, each of said food containers being configured to hold a cooked food; and one or more container holders, each to position one of said food containers.

3. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers; 
each of said food containers being configured to hold a cooked food; a plurality of container holders, each of said container holders being configured to position one of a said food containers; and 
a cyclic transport mechanism configured to move the plurality of container holders, said cyclic transport mechanism comprising 
a motor wherein the motor is configured to be connected to the computer. 

4. (Previously Amended) The cooking system of claim 3, further comprising a water passage.



5. (Previously Amended) The cooking system of claim 1, further comprising: 
a funnel; and 
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel.

6. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, each of said food containers being configured to hold a cooked food; and 
a transfer apparatus comprising: 
one or more grippers, said grippers being configured to grip one of said food containers; and 

a motion mechanism comprising a motor, said motion mechanism being configured to move the grippers of the transfer apparatus, wherein the motor is configured to be connected to the computer. 


7. (Currently Amended) The cooking system of claim 6, wherein the motion mechanism of the transfer apparatus further comprises a first motion sub-mechanism configured to produce a motion.





8. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, each of said food containers being configured to hold a cooked food; a plurality of container holders, each of said container holders being configured to hold one of said food containers; 
a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other; and 
a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism; wherein each container holder is connected to the pair of chains; wherein the plurality of container holders are configured to move with the pair of chains.

9. (Previously Amended) The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring-shaped component; and a motion mechanism comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus; 
wherein the blocking device is configured to not interfere with the motion of the cooking container.

10. (Currently Amended) The cooking system of claim 1, further comprising: 
a cover; and
a motion mechanism comprising a motor configured to move the cover between a first position and a second position relative to the second support component of the cooking apparatus; wherein the cover, when stopped at the first position relative to the second support component of the cooking apparatus, is configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during a the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism relative to the first support component of the cooking apparatus, and when the first support component of the cooking apparatus is braked at the first position relative to the second support component of the cooking apparatus.















11. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to move the grippers of the dispensing apparatus between a first position and a second position, so that the food ingredients stored in the ingredient container gripped by the grippers can be dropped out into the cooking container when the grippers are moved by the motion mechanism from the first position to the second position.








12. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotational motion of one of said grippers of the dispensing apparatus, wherein the axis of the rotational motion is configured to be horizontal.


13. (Currently Amended) The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component of the cooking apparatus between the first position and a the second position relative to the second support component the cooking apparatus; wherein the unloading mechanism is configured so that a cooked food held in the cooking container is dispensed when the first support component of the cooking apparatus is moved by the unloading mechanism from the first position to the second position relative to the second support component of the cooking apparatus.

14. (Currently Amended) The cooking system of claim1, wherein the motion of the first support component of the cooking apparatus produced by the unloading mechanism is configured to be a rotational motion.




15. (Previously Amended) The cooking system of claim 1, further comprising a braking mechanism comprising a motor, said braking mechanism being configured to brake the motion of the first support component in the cooking apparatus.

16. (Previously Amended) The cooking system of claim 1, wherein the stirring motion mechanism further comprises ball bearings.

17. (Currently Amended) The cooking system of claim 1, further comprising a cleaning apparatus comprising:





a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism being configured to produce a continuous rotational motion of the waterproof component relative to the support component of the first motion mechanism; and
a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism; wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus when the first support component of the cooking apparatus is at the first position
relative to the second support component of the cooking apparatus.

18. (Currently Amended) A cooking system comprising:
a computer;
 a plurality of food containers, each of said food containers being configured to hold a cooked food;
a transfer apparatus configured to move one of said food containers, said transfer apparatus comprising: a gripping mechanism comprising a first support component and one or more grippers, said grippers being configured to grip and hold the food container; 
a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the motor is configured to be connected to the computer; and 
a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion of the second support component relative to the third support component, wherein the motor is configured to be connected to the computer; and 
a cooking apparatus comprising:
a cooking container configured to hold food or food ingredients forcooking; and 
a stirring motion mechanism comprising a
motor, said stirring motion mechanism being configured to produce a motion of the cooking container as to stir, mix or distribute food or food ingredients contained in the cooking container, wherein the motor is configured to be connected to the computer.

19. (Currently Amended) The cooking system of claim 18, wherein the cooking apparatus further comprises an unloading mechanism comprising a motor, said unloading mechanism being configured to move the support component of the stirring motion mechanism to dispense a cooked food from the cooking container into one of said food containers. 

20. (Currently Amended) The cooking system of claim 18, wherein the first mechanism or the second motion mechanism of the transfer apparatus is configured to produce a horizontal motion.

21. (Currently Amended) A cooking system comprising: a computer; 
a cooking apparatus comprising:  
a cooking container configured to hold food or food;




a connecting component, said connecting component being rigidly, fixedly, or otherwise connected to the cooking container; and 

a stirring motion mechanism comprising: a first support component; and 
a motor configured to be connected to the computer; 
wherein the connecting component is configured to be connected to a part of the stirring motion mechanism by bolts and nuts; 

wherein the stirring motion mechanism is configured to produce a motion of the cooking container as to stir, mix or distribute the food or food ingredients contained in the cooking container. 

22. (Currently Amended) The cooking system of claim 21, further comprising:  
a plurality of ingredient containers, each of said ingredient containers being configured to store food ingredients; and 
a dispensing apparatus configured to move one of said ingredient containers to dispense an ingredient from the ingredient container to the cooking container, the dispensing apparatus comprising: one or more grippers (see gripping mechanism in Claim 1 of 16155895/ US 10869575 B2) configured to grip the said ingredient container; and a motion mechanism comprising a motor (see a motion mechanism comprising a motor in Claim 1 of 16155895/ US 10869575 B2), said motion mechanism being configured to produce a motion of the grippers of the dispensing apparatus.

23. (Currently Amended) The cooking system of claim 21, further comprising: a plurality of food containers, each of said food containers being configured to hold a cooked food; and 
a transfer apparatus configured to move one of said food containers, said transfer apparatus comprising:  a gripping mechanism comprising a first support component and one or more grippers, said one or more grippers being configured to grip and hold the food container; 
a first motion mechanism comprising a motor, said first motion mechanism being configured to produce a motion of the first support component of the gripping mechanism of the transfer apparatus, wherein the motor is configured to be connected to the computer.
1.  A cooking system comprising: 
a computer;  
a cooking apparatus comprising: 
            a cooking container;  
 
         
   a stirring motion mechanism          comprising a first support component and a motor, wherein the motor is configured to be
connected to the computer;  

             an unloading mechanism comprising a second support
component and a motor wherein the motor is configured to be connected to the
computer, said unloading mechanism being configured to produce a motion in the
first support component between a first position and a second position relative
to the second support component, wherein the unloading mechanism is configured
so that a cooked food held in the cooking container is dispensed into a food
container when the said first support component is moved by the unloading
mechanism from the first position to the second position relative to the said
second support component; and 
a braking mechanism configured to brake the
motion of the first support component relative to the said second support
component when the first support component is moved to the first position
relative to the second support component;
wherein the cooking container is
configured to hold food or food ingredients for cooking when the first support
component is at the first position relative to the second support component;
wherein the stirring motion mechanism is configured to produce a motion in the
cooking container relative to the first support component, as to stir, mix or
distribute the food or food ingredients contained in the cooking container,
when the first support component is at the first position relative to the second support component; 
    a plurality of ingredient containers, each
configured to store food ingredients; and 

      a dispensing apparatus configured to
move a said ingredient container as to dispense the food ingredients in the ingredient container to the cooking container, said dispensing apparatus comprising: 
      a gripping mechanism comprising a support component, said gripping
mechanism being configured to grip a said ingredient container, wherein said
gripping mechanism is configured to be connected to the computer; and 
        a motion mechanism comprising a motor, said motion mechanism being configured to move the support component of the gripping mechanism, wherein said motor is configured to be connected to the computer.




2.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises one or more container holders, each configured to position a food 
container. 
 


3.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a plurality of container holders, 
each configured to position a food 
container;  



a cyclic transport mechanism configured to move the plurality of container holders, said cyclic transport mechanism comprising a motor wherein the motor is configured to be connected to the computer. 
 
4.  The cooking system of claim 3, wherein the receiving apparatus further comprises a water passage, wherein the cyclic transport mechanism is configured to move the water passage. 
 
5.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a funnel;  
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel. 
 
6.  The cooking system of claim 1, further comprising 


a transfer apparatus, wherein the said transfer apparatus comprises: a gripping mechanism comprising a first support component, said gripping mechanism being configured to grip and hold a food container;
a first motion mechanism comprising a second support component, said first motion mechanism being configured to produce a vertical linear motion in the first support component of the gripping mechanism relative to the said second support component. 
 
7.  The cooking system of claim 6, wherein the transfer apparatus further 
comprises a second motion mechanism comprising a third support component, said 
second motion mechanism being configured to produce a horizontal motion in the 
second support component of the first motion mechanism relative to the said 
third support component. 
 
8.  The cooking system of claim 1, further comprising: a plurality of container 
holders, each configured to hold a food container;  



a chain mechanism comprising a pair of chains, wherein the said chains are configured to be positioned parallel to each other;  
a motion mechanism configured to produce a synchronous motion in the pair of chains of the chain mechanism; wherein each 
container holder is connected to the pair of chains; wherein the container holders are configured to move with the pair of chains. 
 
9.  The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring-shaped component;  a first motion mechanism configured to produce a back-and-forth motion in the blocking device between a first position and a second position relative to the second support component of the cooking apparatus; 
wherein the blocking device is 
configured to not interfere with the cooking container. 
 
10.  The cooking system of claim 9, wherein the lid apparatus further comprises: 
a cover;  
a second motion mechanism configured to produce a back-and-forth motion in the cover between a first position and a second 
position relative to the second support component of the cooking apparatus, 
said second motion mechanism comprising: a mechanism configured to stop the motion of the cover when the cover is moved to the first position relative to the second support component of the cooking apparatus;  a mechanism configured to stop the motion of the cover when the cover is moved to the second position relative to the second support component of the cooking apparatus;  wherein the blocking device of the lid apparatus when stopped at the first position relative to the second support component of the cooking apparatus, and the cover of the lid apparatus when stopped at the first position relative to the second support component of the cooking apparatus, are configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism 
relative to the first support component of the cooking apparatus, and when the 
first support component of the cooking apparatus is braked at the first 
position relative to the second support component of the cooking apparatus. 
 

11.  The cooking system of claim 1, wherein the dispensing apparatus comprises: 
a gripping mechanism comprising a support component, said gripping mechanism 
being configured to grip an ingredient container;  a motion mechanism 
configured to produce a two-way motion in the support component of the gripping 
mechanism between a first position and a second position, so that the food 
ingredients stored in an ingredient container can be dropped out into the 
cooking container when the ingredient container is gripped by the gripping 
mechanism and when the support component of the gripping mechanism is moved by the said motion mechanism from the first position to the second position. 
 
12.  The cooking system of claim 11, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotation in the support component of the gripping mechanism, wherein the axis of the rotational motion is configured to be horizontal. 
 

13.  The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to produce a back-and-forth motion in the first 
support component of the cooking apparatus between the first position and the 
second position relative to the second support component of the cooking 
apparatus. 







14.  The cooking system of claim 13, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a rotational motion in the first support component of the cooking apparatus between the first position and the second position relative to the second support component of the cooking apparatus. 
 
15.  The cooking system of claim 1, wherein the braking mechanism of the 
cooking apparatus comprises an electric device. 
 


16.  The cooking system of claim 1, wherein the stirring motion mechanism comprises ball bearings. 
 

17.  The cooking system of claim 1, further comprising a cleaning apparatus 
configured to clean the cooking container when the first support component of 
the cooking apparatus is braked at the first position relative to the second 
support component of the cooking apparatus, wherein the cleaning apparatus 
comprises: a waterproof component;  
a first motion mechanism comprising a 
support component and a first motor, said first motion mechanism configured to 
produce a continuous rotational motion in the waterproof component relative to 
the said support component;  

a second motion mechanism comprising a second motor, configured to produce a two-way motion in the support component of the 
first motion mechanism. 
 






18.  A cooking system comprising: a 

computer;  
a receiving apparatus comprising one or more food containers, each configured to hold a cooked food;  
a transfer apparatus configured to move a food container, said transfer apparatus 
comprising: a gripping mechanism comprising a first support component, said 
gripping mechanism being configured to grip and hold a food container;  

a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion in the first support 
component relative to the second support component, wherein the said motor is 
configured to be connected to the computer;  a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion in the second support component relative to the third support component, wherein the said motor is configured to be connected to the computer; and a cooking apparatus comprising: 
a cooking container configured to hold food or food ingredients for cooking;  
a stirring motion mechanism configured to produce an oscillatory motion in the cooking 
container as to stir, mix or distribute food or food ingredients contained in the cooking container, said motion mechanism comprising a motor, wherein the aid motor is configured to be connected to the computer;  



an unloading mechanism configured to move the cooking container as to unload a cooked food from the cooking container into a food container in the receiving apparatus, 
said unloading mechanism being configured to be connected to the computer. 
 

20.  The cooking system of claim 19, wherein the second motion mechanism is configured to produce a horizontal motion in the said second support component relative to the said third support component. 
 
21.  A cooking system comprising: 
a computer;  
a cooking apparatus comprising: 
a cooking device comprising: a cooking container comprising an upright 
position, wherein the cooking container is configured to be able to hold food 
or food ingredients when the cooking container is in the upright position, 
a connection part configured to be rigidly connected to the cooking container, 
the said connection part comprising a flat surface which is horizontal when the 
cooking container is in the upright position;  
a stirring motion mechanism comprising: a first support component; a connection part;  a motor configured to be connected to the computer;  
wherein the connection part of the stirring 
mechanism comprises a flat surface, the said connection part being configured to be bolted to the connection part of the cooking device;  
wherein the stirring motion mechanism is configured to produce a motion in the cooking container as to stir, mix or distribute the food or food ingredients contained in the cooking container. 
 
22.  The cooking system of claim 21, further comprising: 
a plurality of ingredient containers, each configured to store food ingredients; and 

a dispensing apparatus configured to move an ingredient container as to unload 
the food ingredients contained in the ingredient container 
 










6.  The cooking system of claim 1, further comprising 



a transfer apparatus, wherein the said transfer apparatus comprises: a gripping mechanism comprising a first support component, said gripping mechanism being configured to grip and hold a food container;


a first motion mechanism comprising a second support component, said first motion mechanism being configured to produce a vertical linear motion in the first support component of the gripping mechanism relative to the said second support component. 
 



Claims 1-4, 5, 6, 7, 8, 9, 11-15, 17, 18-19, and 20 of the present Application 15924749 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 7, 8, 9, 10, 11-15, 19, 21, and 23 respectively, of U.S. Patent No. US 10799064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application 15924749
US 10799064
1. A cooking system comprising: 
a computer;  



a cooking apparatus comprising: 
a cooking container configured to hold food or food ingredients; 
a stirring motion mechanism comprising a first support component and a motor, wherein the motor is configured to be connected to the computer; and 
an unloading mechanism comprising a second support component and a motor wherein the motor is configured to be connected to the computer, said unloading mechanism being configured to produce a motion of the first support component of the stirring motion mechanism relative to the second support that to dispense a cooked food from held the cooking container; 






wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at a first position relative to the second support component; 









a plurality of ingredient containers, each of said ingredient containers being configured to store food ingredient(s); and 
a dispensing apparatus comprising:
one or more grippers configured to grip one of said ingredient containers; and 
a motion mechanism comprising a motor, said motion mechanism being configured to move the one or more grippers of the dispensing apparatus; 
wherein the dispensing apparatus is configured to grip and move one of said ingredient containers as to dispense the food ingredient(s) from the ingredient container to the cooking container (see more in claim 11 of Application 15839600/ US 10799064 B2).

2. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers, each of said food containers being configured to hold a cooked food; and one or more container holders, each to position one of said food containers.

3. (Currently Amended) The cooking system of claim 1, further comprising: 
a plurality of food containers; 
each of said food containers being configured to hold a cooked food; a plurality of container holders, each of said container holders being configured to position one of a said food containers; and 
a cyclic transport mechanism configured to move the plurality of container holders, said cyclic transport mechanism comprising 
a motor wherein the motor is configured to be connected to the computer. 




4. (Previously Amended) The cooking system of claim 3, further comprising a water passage.

5. (Previously Amended) The cooking system of claim 1, further comprising: 
a funnel; and 
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel.

6. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, each of said food containers being configured to hold a cooked food; and 
a transfer apparatus comprising: 
one or more grippers, said grippers being configured to grip one of said food containers; and 

a motion mechanism comprising a motor, said motion mechanism being configured to move the grippers of the transfer apparatus, wherein the motor is configured to be connected to the computer. 


7. (Currently Amended) The cooking system of claim 6, wherein the motion mechanism of the transfer apparatus further comprises a first motion sub-mechanism configured to produce a motion.




8. (Currently Amended) The cooking system of claim 1, further comprising: a plurality of food containers, each of said food containers being configured to hold a cooked food; a plurality of container holders, each of said container holders being configured to hold one of said food containers; 
a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other; and 

a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism; wherein each container holder is connected to the pair of chains; wherein the plurality of container holders are configured to move with the pair of chains.



9. (Previously Amended) The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring-shaped component; and a motion mechanism comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus; 
wherein the blocking device is configured to not interfere with the motion of the cooking container.
10. (Currently Amended) The cooking system of claim 1, further comprising: 
a cover; and
a motion mechanism comprising a motor configured to move the cover between a first position and a second position relative to the second support component of the cooking apparatus; wherein the cover, when stopped at the first position relative to the second support component of the cooking apparatus, is configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during a the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism relative to the first support component of the cooking apparatus, and when the first support component of the cooking apparatus is braked at the first position relative to the second support component of the cooking apparatus.











11. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to move the grippers of the dispensing apparatus between a first position and a second position, so that the food ingredients stored in the ingredient container gripped by the grippers can be dropped out into the cooking container when the grippers are moved by the motion mechanism from the first position to the second position.








12. (Currently Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotational motion of one of said grippers of the dispensing apparatus, wherein the axis of the rotational motion is configured to be horizontal.

13. (Currently Amended) The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component of the cooking apparatus between the first position and a the second position relative to the second support component the cooking apparatus; wherein the unloading mechanism is configured so that a cooked food held in the cooking container is dispensed when the first support component of the cooking apparatus is moved by the unloading mechanism from the first position to the second position relative to the second support component of the cooking apparatus.

14. (Currently Amended) The cooking system of claim1, wherein the motion of the first support component of the cooking apparatus produced by the unloading mechanism is configured to be a rotational motion.





15. (Previously Amended) The cooking system of claim 1, further comprising a braking mechanism comprising a motor, said braking mechanism being configured to brake the motion of the first support component in the cooking apparatus.

16. (Previously Amended) The cooking system of claim 1, wherein the stirring motion mechanism further comprises ball bearings.


17. (Currently Amended) The cooking system of claim 1, further comprising a cleaning apparatus comprising:





a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism being configured to produce a continuous rotational motion of the waterproof component relative to the support component of the first motion mechanism; and
a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism; wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus when the first support component of the cooking apparatus is at the first position
relative to the second support component of the cooking apparatus.

18. (Currently Amended) A cooking system comprising:
a computer;
 a plurality of food containers, each of said food containers being configured to hold a cooked food;

a transfer apparatus configured to move one of said food containers, said transfer apparatus comprising: a gripping mechanism comprising a first support component and one or more grippers, said grippers being configured to grip and hold the food container; 
a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the motor is configured to be connected to the computer and 
a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion of the second support component relative to the third support component, wherein the motor is configured to be connected to the computer; and 
a cooking apparatus comprising:
a cooking container configured to hold food or food ingredients forcooking; and 
a stirring motion mechanism comprising a
motor, said stirring motion mechanism being configured to produce a motion of the cooking container as to stir, mix or distribute food or food ingredients contained in the cooking container, wherein the motor is configured to be connected to the computer (see more stirring motion mechanism in claim 1 of Application 15839600/ US 10799064 B2).

19. (Currently Amended) The cooking system of claim 18, wherein the cooking apparatus further comprises an unloading mechanism comprising a motor, said unloading mechanism being configured to move the support component of the stirring motion mechanism to dispense a cooked food from the cooking container into one of said food containers. 

20. (Currently Amended) The cooking system of claim 18, wherein the first mechanism or the second motion mechanism of the transfer apparatus is configured to produce a horizontal motion.
1.  A cooking system comprising: 
a plurality of food containers, each 
configured to hold a cooked food;  
a receiving apparatus configured to position 
or hold one or more said food containers;  
a cooking apparatus comprising: a 
cooking container;  

a stirring motion mechanism comprising a first rigid component and a motor;  



an unloading mechanism comprising a second rigid component and a motor, said unloading mechanism being configured to produce a motion of the first rigid component between a first position and a second position relative to the second rigid component; and 
a brake configured to brake the motion of the first rigid component relative to the said second rigid component when the first rigid component is moved to the first position 
relative to the second rigid component; wherein the cooking container is 
configured to hold food or food ingredients for cooking when the first rigid 
component is braked at the first position relative to the second rigid 
component;  
wherein the stirring motion mechanism comprising a motor, said stirring motion mechanism being configured to produce a motion of the cooking container relative to the first rigid component, as to stir, mix or distribute the food or food ingredients contained in the cooking container, when the first rigid component is braked at the first position relative to the second rigid 
component;  
wherein the unloading mechanism is configured so that a cooked food 
held in the cooking container is dispensed into a food container when the said 
first rigid component is moved by the unloading mechanism from the first 
position to the second position relative to the second rigid component;  
a plurality of ingredient containers, each configured to store food ingredients;  
and 
a dispensing apparatus configured to move an ingredient container as to unload the food ingredients in the ingredient container to the cooking container. 
 
    








2.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises one or more container holders, each configured to position a said 
food container. 
 
    

3.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a plurality of container holders, each configured to position a said food container;  



a transport mechanism configured to move the plurality of container holders, said transport mechanism comprising a motor. 
 5.  The cooking system of claim 4, wherein the transport mechanism of the receiving apparatus is configured to cyclically move the plurality of container holders and the water passage.
    
4.  The cooking system of claim 3, wherein the receiving apparatus further comprises a water passage. 
 
6.  The cooking system of claim 1, wherein the receiving apparatus further comprises: 
a funnel;  
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel. 
 
    7.  The cooking system of claim 1, further comprising 


a transfer apparatus, wherein the transfer apparatus comprises: a gripping mechanism comprising a first rigid component, said gripping mechanism being configured to grip and hold a said food container;  
a first motion mechanism comprising a second rigid component, said first motion mechanism being configured to produce a vertical linear motion of the first rigid component of the gripping mechanism relative to the second rigid component. 
 
    8.  The cooking system of claim 7, wherein the transfer apparatus further comprises a second motion mechanism comprising a third rigid component, said second motion mechanism being configured to produce a horizontal motion of the second rigid component of the first motion mechanism relative to the third rigid component. 
 
    9.  The cooking system of claim 1, further comprising: a plurality of 
container holders, each configured to hold a said food container; 



 a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other, with one above the other;  
a motion mechanism configured to produce a synchronous motion of the pair of chains of 
the chain mechanism, said motion mechanism comprising a motor;  
wherein each container holder is connected to the pair of chains;  wherein the container holders are configured to move with the pair of chains. 
 
    10.  The cooking system of claim 1, further comprising 
a lid apparatus comprising: a blocking device comprising a ring shaped component;  a first motion mechanism configured to produce a back-and-forth motion of the blocking device between a first position and a second position relative to the second 
rigid component of the cooking apparatus, said first motion mechanism comprising a motor;  



a cover;  
a second motion mechanism configured to produce a back-and-forth motion of the cover between a first position and a second 
position relative to the second rigid component of the cooking apparatus, said 
second motion mechanism comprising a motor: wherein the blocking device is 
configured to not interfere with the cooking container; wherein the blocking 
device of the lid apparatus when stopped at the first position relative to the 
second rigid component of the cooking apparatus, and the cover of the lid 
apparatus when stopped at the first position relative to the second rigid 
component of the cooking apparatus, are configured to help prevent the food or 
food ingredients held in the cooking container from escaping from the cooking 
container during the time periods when the cooking container in the cooking 
apparatus is moved by the stirring motion mechanism relative to the first rigid 
component of the cooking apparatus, and when the first rigid component of the 
cooking apparatus is braked at the first position relative to the second rigid 
component of the cooking apparatus. 
 
11.  The cooking system of claim 1, wherein the dispensing apparatus comprises: a gripping mechanism comprising a rigid component, said gripping mechanism being configured to grip an ingredient container; a motion mechanism comprising a motor, said motion mechanism being configured to produce a two-way motion in the rigid component of the gripping mechanism between a first position and a second position, so that the food ingredients stored in an 
ingredient container can be dropped out into the cooking container when the ingredient container is gripped by the gripping mechanism and when the rigid component of the gripping mechanism is moved by the motion mechanism from the first position to the second position. 
 
    12.  The cooking system of claim 11, wherein the motion mechanism of the 
dispensing apparatus is configured to produce a rotation in the rigid component of the gripping mechanism, wherein the axis of the rotational motion is configured to be horizontal. 
 
    13.  The cooking system of claim 1, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a back-and-forth motion of the first 
rigid component of the cooking apparatus between the first position and the 
second position relative to the second rigid component of the cooking 
apparatus. 
 
    






14.  The cooking system of claim 13, wherein the unloading mechanism of the cooking apparatus is configured to produce a rotational motion of the first rigid component of the cooking apparatus between the first position and the second position relative to the second rigid component of the cooking 
apparatus. 
 
 15.  The cooking system of claim 1, wherein the brake of the cooking 
apparatus comprises an electric device. 
16.  The cooking system of claim 15, wherein the electric device comprises a motor. 
 
    
17.  The cooking system of claim 16, wherein the brake comprises a bearing. 
 18.  The cooking system of claim 1, wherein the stirring motion mechanism comprises ball bearings. 
 
19.  The cooking system of claim 1, further comprising a cleaning apparatus 
configured to clean the cooking container when the first rigid component of the 
cooking apparatus is braked at the first position relative to the second rigid 
component of the cooking apparatus, 
wherein the cleaning apparatus comprises: 
a waterproof component;  
a first motion mechanism comprising a support component and a first motor, said first motion mechanism configured to produce a 
continuous rotational motion of the waterproof component relative to the 
support component;  

a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism. 
 






21.  A cooking system comprising: 


one or more food containers, each 
configured to hold a cooked food;  
a receiving apparatus configured to position 
or hold one or more said food containers;  
a transfer apparatus configured to 
move said food container, said transfer apparatus comprising: a gripping 
mechanism comprising a first rigid component, said gripping mechanism being 
configured to grip and hold a said food container;  
a first motion mechanism comprising a second rigid component and a motor, said first motion mechanism being configured to produce a motion of the first rigid component relative to the second rigid component;  and 


a second motion mechanism comprising a third rigid component and a motor, said second motion mechanism being configured to produce a motion of the second rigid component relative to the third rigid 
component; and 

a cooking apparatus comprising: 
a cooking container configured to hold food or food ingredients for cooking; and 











an unloading mechanism configured to unload a cooked food from the cooking container to a said food container, said unloading mechanism comprising a motor. 
 
   

 


23.  The cooking system of claim 21, wherein the second motion mechanism is configured to produce a horizontal motion of the second rigid component relative to the third rigid component. 



Response to Amendment
The amendment of 03/20/2021 is acknowledged. 

Response to Arguments
Applicant’s Petition filed 03/30/2021, with respect to Requirement for Restriction/Election sent on 10/06/2020, was granted on 04/14/2021, therefore, the previous Non-final office action has been withdrawn, and Applicant’s arguments with respect to claim(s) have been considered but are moot since Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761      


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761